United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1566
                       ___________________________

                                Henry A. Harmon

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Jonathan J. White, Corporal, Cummins Unit; Keith Day, Captain, Cummins Unit
                         (originally named as K. Day)

                    lllllllllllllllllllll Defendants - Appellees

               William Byers, Assistant Warden, Cummins Unit

                           lllllllllllllllllllll Defendant

                Jared Byers, Assistant Warden, Cummins Unit

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: October 5, 2017
                            Filed: October 25, 2017
                                 [Unpublished]
                                ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       In this pro se 42 U.S.C. § 1983 action, Arkansas inmate Henry Harmon appeals
after the district court1 dismissed his lawsuit without prejudice for failure to exhaust
administrative remedies.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that dismissal was appropriate. See 42 U.S.C. § 1997e(a) (under Prison
Litigation Reform Act (PLRA), prisoner must exhaust available administrative
remedies before bringing federal prison-conditions claim); King v. Iowa Dep’t of
Corr., 598 F.3d 1051, 1052 (2010) (reviewing de novo dismissal for failure to exhaust
administrative remedies); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (noting
that PLRA requires dismissal for failure to fully exhaust administrative process).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-